DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-6 in the reply filed on December 17, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Claims
Claims 1-10 are pending in the instant application. Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Accordingly, claims 1-6 are under examination on the merits in the instant case.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 23, 2019 and August 4, 2020 are considered by the examiner, except the non-English language NPL document numbers 7 and 8 in the IDS filed on August 4, 2020. 


Specification
The disclosure is objected to because of the following informalities: 
1. The brief description of the drawings for Figures 3A and 3B fails to identify what is referred to by each of the numerical values “100”, “200”, and “300”.  
2. It is unclear what is meant by “reverse sample” in Figures 4A-4C. It is noted that the brief description of Figures 4A-4C does not describe what is meant by “reverse sample”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims recite “negative samples (j) (NS-MPs(j))” It is unclear what the parenthetical recitation “(NS-MPs(j))” represents or how the parenthetical recitation represents the preceding recitation “negative samples (j)” that does not recite anything remotely resembling “MPs”. It is also unclear what “(j)” represents as the term “negative samples” does not contain anything remotely resembling “(j)”. It is also unclear whether “(j)” is a mere arbitrary letter or whether there is any significance. 
The claims recite “a value from 1 to J” without particularly pointing out what numerical value “J” should be. That is, there is no minimum and maximum value recited for “J”, thereby rendering the claimed value indefinite.
The claims recite “each type of J types of negative sample (j)”. It is unclear what is meant by “J types”. It is also unclear whether negative sample is being identified/claimed as “(j)” when “j” is also claimed as “a variable integer”. It is also unclear whether “(j)” and “j” without parenthesis are same or different. As such, the subject matter referred to as “(j)” and “j” cannot be clearly ascertained. 
The claims recite “from the other”. It is unclear what is meant by “the other”.
Method step “c)” recites “from step d) of the preceding round”. It is noted that step d) has not occurred in step c). Hence, it is unclear how step d) can be performed in step c).
Method step “d)” recites “for step e)”. It is noted that step e) has not occurred in step d). Hence, it is unclear how step e) can be performed in step d).
The claims recite “positive samples (i) (PS-MPs(i))” It is unclear what the parenthetical recitation “(PS-MPs(i))” represents or how the parenthetical recitation represents the preceding 
Method step “e)” recites “from step i)”. It is noted that step i) has not occurred in step e). Hence, it is unclear how step i) can be performed in step e).
The claims recite “each type of I types of positive sample (i)”. It is unclear what is meant by “I types”. It is also unclear whether positive sample is being identified/claimed as “(i)” when “i” is also claimed as “a variable integer”. It is also unclear whether “(i)” and “i” without parenthesis are same or different. As such, the subject matter referred to as “(i)” and “i” cannot be clearly ascertained. 
The claims recite “a value from 1 to I” without particularly pointing out what numerical value “I” should be. That is, there is no minimum and maximum value recited for “I”, thereby rendering the claimed value indefinite.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. See for instance “and then”. 
The claims recite “toward the PS-MPs(i) from the PS-MPs(i)”. It is unclear how same limitation “PS-MPs(i)” can be both “toward” and “from”. 
Claim 3 recites “joining pairs”. This term is not an art-recognized term. Hence, the metes and bounds of the term cannot be ascertained. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims recite “heating and quenching the random sequence library”. The instant specification does not describe the claimed “heating and quenching” step. Hence, the method step of a) is not adequately described.
The instant claims are drawn to a method of selecting aptamers that can distinguish “positive samples and negative samples”. As noted in the §112(b) rejection above, the claims fail to clearly identify/claim what is meant by each of “positive samples” and “negative samples”. 
It is noted that the instant specification at best describes selecting SEQ ID NOs:5-7 as aptamers binding to EGFR-mutated NSCLC samples. Hence, when the claimed method is interpreted as selecting aptamers that distinguish EGFR-mutated NSCLC samples in view of the working examples of the instant specification, it is noted that the specification fails to adequately describe that SEQ ID NOs:5-7 do distinguish EGFR-mutated samples from other samples. For instance, Figure 5A demonstrates that SEQ ID NO:5 (aptamer 37) fails to distinguish patient number 141 (“EGFR-mutated negative”) from patient number 78 (“EGFR-mutated positive”); 
Hence, if the data presented in Figures 5A-5C were to correctly reflect all method steps recited in the instant claims, the data disclosed in the instant application provides aptamers that do not distinguish EGFR-mutated NSCLC samples from non-EGFR-mutated NSCLC samples.
Accordingly, the instant specification fails to reasonably convey that the instant co-inventors had possession of the entire genus at the time of filing. 

Relevant Prior Art
Note that claims 1-6 are replete with a number of various issues under §112(b), thereby preventing proper interpretation of the claims as well as proper prior art search and examination. 
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Each of Hong et al. (EP 2865753 A1, applicant’s citation), Hong et al. (US 2015/0119285 A1, applicant’s citation), Lai et al. (ACS Combinatorial Science, 2014, 16:321-327, applicant’s citation), and Lai et al. (Journal of Materials Chemistry B, 2014, 2:4114-4121, applicant’s citation) teaches use of a magnetic-assisted rapid aptamer selection (MARAS) for nucleic acid aptamer selection, wherein the MARAS utilizes a rotating/alternating magnetic field.
2. Li et al. (RSC Advances, 2017, 7:42856-42865) teach a MARAS protocol for selecting aptamers “with a multiple negative selection step using randomized oligonucleotide libraries containing primers”. See page 42857.
3. Tsao et al. (Scientific Reports, 2017, 7:45478) teach “a Rotating Magnetic Field MARAS (RO-MARAS) method” for selecting “real primer-free aptamers, which have high-binding affinity to targets.” See page 2.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Note that proper interpretation/examination of the instant claims is deemed impossible in view of the numerous §112(b) issues. This rejection is set forth herein solely for compact prosecution purpose.  
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,191,040 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims appear to be anticipated by, overlap in scope with, and/or rendered obvious by the ‘040 patent claims that are drawn to a method of selecting aptamers using a MARAS methodology. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DANA H SHIN/Primary Examiner, Art Unit 1635